DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-7 are pending and have been examined, where claims 1-7 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-7 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “an in-focus plane specifying means that specifies a focal plane which is most in focus as an m-focus plane for each of the cell region extracted by the first extraction means; a coordinate specifying means that specifies a coordinate in the in-focus plane of the cell region for each of the cell region extracted by the first extraction means;” effects  transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of feature extractions, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/JP2018/038831, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Allowable Subject Matter
Claims 1-7 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

WATANABE (US 20180164277) discloses an image processing device comprising:
an inputter to input a morphological image and a plurality of fluorescent images (see figure 5, S1 input of bright field image is read as the morphological image, also see abstract, S3 input of fluorescent image), 

    PNG
    media_image1.png
    367
    690
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    691
    media_image2.png
    Greyscale

the morphological image representing a morphology of a cell in a tissue sample in which a biological substance stained with a fluorescent nanoparticle (see paragraph 11, a fluorescence 
a first extraction means that extracts a cell region from the morphological image or a fluorescent image among the fluorescent images (see figure 7B, each cell in the image are extracted using thresholding):

    PNG
    media_image3.png
    283
    608
    media_image3.png
    Greyscale

a second extraction means that extracts a fluorescent bright spot region from a fluorescent image among the fluorescent images (see figure ), but not using focal plane, among the focal planes, corresponding to the m-focus plane for each of the cell region extracted by the first extraction means; and


    PNG
    media_image4.png
    318
    721
    media_image4.png
    Greyscale
.
WATANABE teaches adjust the capturing magnification and the focus (see paragraph 119) but is silent in disclosing extracting a fluorescent bright spot region from a fluorescent image among the fluorescent images which is in a focal plane, among the focal planes, corresponding to the in-focus plane for each of the extracted cell region and that calculates a luminance value or a number of the fluorescent nanoparticle in the fluorescent bright spot region; and a storage that stores the infocus plane and the coordinate for each of the extracted cell region.

Ozinsky (US 20110254943) discloses an image processing device comprising:
an inputter to input a morphological image and a plurality of fluorescent images (see figure 1, includes 1st fluorescence and 2nd fluorescence and bright field image), the morphological image representing a morphology of a cell in a tissue sample in which a biological substance stained with a fluorescent nanoparticle, the biological substance being a single type of biological substance or a plurality of types of biological substances (see figure 1, 

    PNG
    media_image5.png
    295
    727
    media_image5.png
    Greyscale

the automated image processing system further comprises a computer-based control apparatus configured to control the focal condition of the optical microscope by driving the actuator (paragraph 16), but is silent in disclosing “the plurality of fluorescent images having focal planes which are different at a predetermined interval in a height direction of the tissue sample in a same range as a range of the morphological image;”

    PNG
    media_image6.png
    519
    921
    media_image6.png
    Greyscale
;
extracts a cell region from the morphological image or a fluorescent image among the fluorescent images (see figure 1 above, first extracted cells in binary image or mask);

Ozinsky is silent in disclosing extracts a fluorescent bright spot region from a fluorescent image among the fluorescent images which is in a focal plane, among the focal planes, corresponding to the in-focus plane for each of the extracted cell region and that calculates a luminance value or a number of the fluorescent nanoparticle in the fluorescent bright spot region; and a storage that stores the infocus plane and the coordinate for each of the extracted cell region.

Difato (US 20190017071) discloses control unit drives a frequency variation in the control signal of the tunable lens from the starting voltage value V.sub.p0 to a final voltage value V.sub.p1 which determines a final focal length, lf, corresponding to the final axial position zf of the focal spot of the laser beam (see paragraph 118), but is silent in disclosing extracting a fluorescent bright spot region from a fluorescent image among the fluorescent images which is in a focal plane, among the focal planes, corresponding to the in-focus plane for each of the extracted 
cell region and that calculates a luminance value or a number of the fluorescent nanoparticle in the fluorescent bright spot region; and a storage that stores the infocus plane and the 
coordinate for each of the extracted cell region.

Difato, Ozinsky and WATANABE, taken alone or in combination with each other are silent in disclosing all the limitations of claims 1, 6 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/26/21